        Case 6:21-cv-00474-AA     Document 81    Filed 08/26/21   Page 1 of 7




KRISTEN K. WAGGONER,                    DAVID A. CORTMAN*
OR Bar No. 067077                       GA Bar No. 188810
Lead Counsel                            ALLIANCE DEFENDING FREEDOM
                                        1000 Hurricane Shoals Rd. NE
RYAN J. TUCKER*                         Suite D-1100
AZ Bar No. 034382                       Lawrenceville, GA 30043
MARK A. LIPPELMANN*                     Telephone: (770) 339-0774
AZ BAR No. 036553                       dcortman@ADFlegal.org
ALLIANCE DEFENDING FREEDOM
15100 N. 90th Street                    *Admitted pro hac vice
Scottsdale, AZ 85260
Telephone: (480) 444-0020               Attorneys for Proposed Intervenors
kwaggoner@ADFlegal.org
rtucker@ADFlegal.org
mlippelmann@ADFlegal.org




                         UNITED STATES DISTRICT COURT

                              DISTRICT OF OREGON

                                EUGENE DIVISION


ELIZABETH HUNTER, et al.,
                                           Case No. 6:21-cv-00474-AA

                          Plaintiffs,
                                           THE RELIGIOUS SCHOOLS’
                    v.                     RESPONSE TO PLAINTIFFS’
                                           MOTION TO STRIKE PROPOSED
U.S. DEPARTMENT OF EDUCATION,              INTERVENORS’ PROPOSED
et al.,                                    MOTIONS TO DISMISS AND
                                           OPPOSITIONS TO PLAINTIFFS’
                                           MOTION FOR TEMPORARY
                          Defendants,      RESTRAINING ORDER AND
                                           ORDER TO SHOW CAUSE WHY
WESTERN BAPTIST COLLEGE d/b/a              PRELIMINARY INJUNCTION
CORBAN UNIVERSITY; WILLIAM                 SHOULD NOT ENTER
JESSUP UNIVERSITY; PHOENIX
SEMINARY,

       [Proposed] Defendant-Intervenors.




Proposed Intervenors Response to Plaintiffs’ Motion to Strike                   1
        Case 6:21-cv-00474-AA       Document 81     Filed 08/26/21     Page 2 of 7




       Proposed    Defendant-Intervenors      Corban     University,    William      Jessup

University, and Phoenix Seminary (together, “Religious Schools”) respond to

Plaintiffs’ Motion to Strike the Religious Schools proposed filings (ECF No. 72).

Plaintiffs’ motion would unlawfully lock the Religious Schools out of a case that

threatens their interests. The Court should deny Plaintiffs’ motion.1

I.     The Religious Schools’ Proposed Motion to Dismiss is required by
       Federal Rule of Civil Procedure 24(c).

       The Court should deny Plaintiffs’ motion because the Religious Schools’

Proposed Motion to Dismiss was required by Rule 24. “A motion to intervene must . .

. be accompanied by a pleading that sets out the claim or defense for which

intervention is sought.” Fed. R. Civ. P. 24(c). In the Ninth Circuit, proposed

intervenors may satisfy this requirement by filing a motion to dismiss that notifies

the existing parties of the claims and defenses they will assert. See Ctr. for Biological

Diversity v. Jewell, No. CV-15-00019-TUC-JGZ, 2015 WL 13037049, at *2 (D. Ariz.

May 12, 2015) (holding that in the Ninth Circuit a motion to dismiss “complie[s] with

the substantive requirements of Rule 24(c)”); Beckman Indus., Inc. v. Int’l Ins. Co.,

966 F.2d 470, 475 (9th Cir. 1992) (holding that the requirements of Rule 24(c) can be

satisfied even without a pleading when proposed intervenors “describe[] the basis for

intervention with sufficient specificity to allow the district court to rule”); Westchester

Fire Ins. Co. v. Mendez, 585 F.3d 1183, 1188 (9th Cir. 2009) (same).

       The Religious Schools expressly submitted their proposed Motion to Dismiss

the original Class Complaint “pursuant to Federal Rule of Civil Procedure 24(c).” ECF

No. 32, at 1. However, that original Class Complaint “ceased to exist” following its

1Although Plaintiffs’ motion should be denied, to avoid any potential prejudice, the
Religious Schools will also file a separate nunc pro tunc motion for leave to file the
challenged documents.


Proposed Intervenors Response to Plaintiffs’ Motion to Strike                            2
        Case 6:21-cv-00474-AA     Document 81     Filed 08/26/21   Page 3 of 7




amendment, Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015),

and was replaced by the First Amended Class Complaint with new causes of action

subject to different and additional defenses. So Rule 24(c) required the Religious

Schools to file their proposed Motion to Dismiss the First Amended Class Complaint

in order to notify the existing parties of their defenses to the only complaint now

before the Court.2 The Court should deny Plaintiffs’ motion to strike the Religious

Schools’ proposed motion to dismiss.

II.   The Religious Schools’ TRO Response is also proper.

      The Court should also deny Plaintiffs’ Motion to Strike the Religious Schools’

proposed TRO response. The Religious Schools’ Motion to Intervene remains pending,

and neither Plaintiffs nor the Federal Defendants denied that the Religious Schools

have a significant interest in this action that could be impaired. So the Religious

Schools’ TRO response is proper given their pending intervention and the urgent

nature of Plaintiffs’ TRO filing. The Religious Schools have good reason—if not a

right—to protect their undisputed interests while the Court assesses their pending

motion to intervene.

      For example, in East Bay Sanctuary Covenant v. Barr, the proposed

intervenors not only filed a motion to intervene, but also filed a motion seeking a TRO

against the defendants. No. 19-cv-4073, 2020 WL 6135986, at *1, *6 (N.D. Cal. Oct.

17, 2020). Although the court had not yet ruled on intervention, it granted the

proposed intervenors’ motion for a TRO. Id. East Bay Sanctuary Covenant shows that

it is irrelevant whether the proposed intervenors are not yet formal parties, as


2The Religious Schools’ proposed Motion to Dismiss First Amended Class Complaint
was also submitted “pursuant to Federal Rule of Civil Procedure 24(c)” and includes
a certificate of conference pursuant to Local Civil Rule 7-1(a). ECF No. 54, at 1.


Proposed Intervenors Response to Plaintiffs’ Motion to Strike                        3
        Case 6:21-cv-00474-AA      Document 81      Filed 08/26/21   Page 4 of 7




Plaintiffs assert. ECF No. 72, at 4. What matters is whether the proposed intervenors

have an interest in the subject of the action that may be impaired by disposition of

the action. Fed. R. Civ. P. 24(a)(2). Here, the Religious Schools simply submitted a

proposed response to Plaintiffs’ emergency TRO motion—much less than what the

proposed intervenors were allowed in East Bay Sanctuary Covenant.

       Plaintiffs also cannot point to any authority requiring the Court to strike a

proposed intervenor’s filings while the motion to intervene is still pending. Plaintiffs’

cited cases all involved the denials of the intervention motions, but none of them

stands for the proposition that courts ought to strike filings made by proposed

intervenors while the intervention motions are pending. See PDC Energy, Inc. v. DCP

Midstream, LP, No. 14-cv-1033-RM-MJW, 2014 WL 12676230, at *4 (D. Colo. Sept.

3, 2014); Gallucci v. Boiron, Inc., No. 11-cv-2039 JAH, 2012 WL 12864924, at *3 (S.D.

Cal. Apr. 25, 2012); King Lincoln Bronzeville Neighborhood Ass’n v. Blackwell, No.

2:06-cv-745, 2009 WL 633192, at *4 (S.D. Ohio Mar. 5, 2009).

       Nor can Plaintiffs point to a Local Rule requiring the Religious Schools to

attempt to confer with Plaintiffs prior to filing a response. The Court’s rules only

require litigants make a good-faith effort to confer before filing a “motion.” Local Civil

Rule 7-1(a)(1). And none of this Court’s rules require intervenors to seek leave to

respond to emergency motions for injunctions that will impair their interests. The

Court should deny Plaintiffs’ motion to strike the Religious Schools’ TRO response.

III.   The Religious Schools’ filings are merely proposed, so Plaintiffs’
       motion is premature.

       Finally, Plaintiffs’ motion is premature and unnecessary because the Religious

Schools’ disputed filings are merely “proposed” for the Court’s consideration. ECF No.

54, 55. Because their motion to intervene remains pending, the Religious Schools’


Proposed Intervenors Response to Plaintiffs’ Motion to Strike                           4
        Case 6:21-cv-00474-AA     Document 81    Filed 08/26/21   Page 5 of 7




submitted their proposed filings in synch with the Federal Defendants’ deadlines to

avoid any delay relating to intervention. The proposed filings do not prejudice any

party, do not violate any Local Rule, and contribute to the “just, speedy, and

inexpensive determination” of this action. Fed. R. Civ. P. 1. The Court should deny

the motion.
                                  CONCLUSION

      For the reasons explained above, the Court should deny Plaintiffs’ motion. In

the alternative, the Court should grant the Religious Schools’ motion to intervene,

and deny Plaintiffs’ motion to strike as moot.



      Respectfully submitted this 26th day of August 2021.
                                            s/ Mark Lippelmann
DAVID A. CORTMAN*                           KRISTEN K. WAGGONER,
GA Bar No. 188810                           OR Bar No. 067077
ALLIANCE DEFENDING FREEDOM                  Lead Counsel
1000 Hurricane Shoals Rd. NE
Suite D-1100                                RYAN J. TUCKER*
Lawrenceville, GA 30043                     AZ Bar No. 034382
Telephone: (770) 339-0774                   MARK A. LIPPELMANN*
dcortman@ADFlegal.org                       AZ BAR No. 036553
                                            ALLIANCE DEFENDING FREEDOM
                                            15100 N. 90th Street
                                            Scottsdale, AZ 85260
                                            Telephone: (480) 444-0020
*Admitted pro hac vice                      kwaggoner@ADFlegal.org
                                            rtucker@ADFlegal.org
                                            mlippelmann@ADFlegal.org




Proposed Intervenors Response to Plaintiffs’ Motion to Strike                    5
        Case 6:21-cv-00474-AA      Document 81    Filed 08/26/21   Page 6 of 7




                        CERTIFICATE OF COMPLIANCE
      This memorandum complies with the applicable word-count limitation under

LR 7-2(b), 26-3(b), or 54-3(e) because it contains 1,007 words, including headings,

footnotes, and quotations, but excluding the caption, table of contents, table of cases

and authorities, signature block, exhibits, and any certificates of counsel.


                                            s/ Mark A. Lippelmann
                                            MARK A. LIPPELMANN*
                                            AZ BAR NO. 036553
                                            ALLIANCE DEFENDING FREEDOM
                                            15100 N. 90TH STREET
                                            SCOTTSDALE, AZ 85260
                                            TELEPHONE: (480) 444-0020
                                            mlippelmann@ADFlegal.org

                                            Attorneys for Proposed Intervenor-
                                            Defendants




Proposed Intervenors Response to Plaintiffs’ Motion to Strike                        6
        Case 6:21-cv-00474-AA      Document 81   Filed 08/26/21   Page 7 of 7




                              CERTIFICATE OF SERVICE
      I hereby certify that on August 26, 2021, the foregoing was served via CM/ECF

on counsel for all parties.


                                           s/ Mark A. Lippelmann
                                           MARK A. LIPPELMANN*
                                           AZ BAR NO. 036553
                                           ALLIANCE DEFENDING FREEDOM
                                           15100 N. 90TH STREET
                                           SCOTTSDALE, AZ 85260
                                           TELEPHONE: (480) 444-0020
                                           mlippelmann@ADFlegal.org

                                           Attorneys for Proposed Intervenor-
                                           Defendants




Proposed Intervenors Response to Plaintiffs’ Motion to Strike                    7
